Citation Nr: 0920213	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for a service-
connected right shoulder disability, currently 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1998 to 
September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision granting service 
connection and awarding a noncompensable evaluation for the 
right shoulder disability issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In March 2004, the RO increased the evaluation to 10 percent 
disabling.  

This appeal was remanded by the Board in December 2006 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.	The competent medical evidence of record shows painful 
motion of the right shoulder; but does not show dislocation 
of the shoulder, nonunion with loose movement, limitation of 
motion of the arm at the shoulder level, ankylosis of the 
shoulder, or impairment of the humerus.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
service-connected right shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 
5024-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  
The Veteran was also sent a VCAA letter in February 2007.  
This letter included the provisions as set forth in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an April 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Additionally, the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

The Board has also considered the holding by the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that a veteran seeks a 
higher evaluation for her service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting a veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in October 2003.  The 
Board notes that the December 2006 remand also requested 
another VA examination.  The record shows that a VA 
examination was scheduled in September 2008.  The Veteran 
moved to another state and requested another examination.  
Another examination was scheduled in December 2008 in the 
Veteran's resident state, however, the Veteran failed to 
appear.  Another examination was scheduled in March 2009.  
The Veteran cancelled this examination and submitted a 
statement indicating that she was not able to attend VA 
examinations due to travel considerations.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original or reopened compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2008).  In this case, the Veteran received 
the notification letters for the scheduled VA examinations.  
She notified the RO that she could not attend the 
examinations and did not request another examination.  As 
such, the Board will continue with this decision based on the 
evidence of record.  

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate any other 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Although a VA examination was not conducted, the Board finds 
that the RO complied to the extent possible with its December 
2006 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran requests an increased evaluation for her right 
shoulder disability.  Ratings for service-connected 
disabilities are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the rating initially assigned for her 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for a right shoulder disability, 
currently rated as 10 percent disabling for painful motion 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-5203.  
Diagnostic Code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis.  Degenerative arthritis is rated 
under Diagnostic Code 5003, which provides that arthritis 
based on x-ray finding should also be based on limitation of 
motion.  If the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5024, 5003 (2008).  Normal ranges of motion of the shoulder 
are flexion (forward elevation) from 0 degrees to 180 
degrees, abduction from 0 degrees to 180 degrees, external 
rotation from 0 degrees to 90 degrees, and internal rotation 
from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2008). 

Diagnostic Code 5203 provides ratings for impairment of the 
clavicle or scapula.  Malunion and nonunion without loose 
movement of the clavicle or scapula is rated as 10 percent 
for the major and minor shoulder.  Nonunion of the clavicle 
or scapula with loose movement and dislocation are rated as 
20 percent disabling for the major or minor shoulder.  
Diagnostic Code 5203 provides an alternative rating based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2008). 

The service records show that the Veteran had a chronic 
coracoid impingement of the right shoulder in service.  In 
February 2002, she had range of motion of forward elevation 
to 170 degrees, external rotation at abduction to 70 degrees, 
internal rotation to 40 degrees at abduction, and internal 
rotation to the back to T6.  Strength was 5/5.  She underwent 
injections treatment.  She received therapy treatment, 
including a coracoplasty, which was done arthroscopically in 
November 2002.  Prior to surgery, forward elevation and 
internal rotation abducted were limited by 10 degrees with 
pain.  

In July 2003, she had full range of motion of her shoulder 
with the exception of decreased internal rotation to the back 
and tenderness to palpation about the coracoid.  She also had 
tenderness to the cross body adduction.  X-rays revealed an 
increased coracoid humeral space secondary to surgery, 
otherwise normal appearing shoulder bony morphology.  She 
continued to have right shoulder pain and was unable to do 
upper body exercises.  She could not do push-ups, pull-ups or 
overhead lifting.  She was able to do lower body weight 
training, wear a helmet, lift up to 20 pounds and run at her 
own pace and distance.  She could do unlimited walking and 
stationary bicycle training.  

In an October 2003 VA General Medical Examination, the 
Veteran reported constant pain in her right shoulder with 
flare-ups 4 times per week associated with 75 percent 
decreased range of motion.  Associated symptoms were 
stiffness and weakness.  She denied heat, redness, swelling, 
giving out or locking.  She had increased pain with lifting 
heavy objects greater than 30 pounds or reaching overhead.  
The examiner found that she had mild functional impairment 
due to her right shoulder and activities of daily living were 
unaffected.  She did not have recurrent subluxation, 
dislocation or inflammatory arthritis.  She did not take pain 
medication because she said that it did not help her shoulder 
pain.  Upon examination, there was no skin or vascular 
changes.  Range of motion was 180 degrees in forward flexion 
and abduction, external and internal rotation was 90 degrees.  
There was no increase in limitation of range of motion with 
repetition during the examination.  There was tenderness to 
palpation over the rotator cuff, but there was no effusion or 
bursitis.  An x-ray of the shoulder was normal and she was 
diagnosed with right shoulder tendonitis.  

Under Diagnostic Code 5203, the Board finds that an increased 
evaluation is not warranted.  The objective medical evidence 
of record does not show that there was dislocation of the 
shoulder or nonunion with loose movement.  Therefore, an 
increased 20 percent evaluation is not warranted under this 
code.  The Board also contemplated if other diagnostic codes 
would warrant an increased evaluation.  Diagnostic Code 5201 
provides that limitation of motion of the arm at the shoulder 
level is rated 20 percent for the major shoulder.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  In this case, 
regardless of whether the right should is the major or minor 
shoulder, the evidence of record does not show that the right 
shoulder is limited in motion at the shoulder level.  
Furthermore, the medical evidence of record does not show 
ankylosis of the shoulder, therefore, Diagnostic Code 5200 
does not apply.  Additionally, Diagnostic Code 5202 does not 
apply because there was no evidence of impairment of the 
humerus.  

Based on the available objective medical evidence of record, 
the Board finds that staged ratings are not applicable in 
this case.  The Board considered the most severe 
manifestations of the right shoulder disability, and staged 
ratings would not provide any benefit to the veteran.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence 
does not show distinct time periods during which different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects her employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The evidence 
of record shows that the Veteran is a stay at home mom.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

Entitlement to an increased initial evaluation for a service-
connected right shoulder disability, currently 10 percent 
disabling is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


